Appellate Case: 22-2047     Document: 010110689216      Date Filed: 05/26/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         May 26, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-2047
                                                  (D.C. No. 2:22-MJ-00121-SMV-1)
  AGUSTIN MUNOZ,                                              (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, HOLMES, and MORITZ, Circuit Judges.
                   _________________________________

       Agustin Munoz appeals the district court’s pretrial detention order. Exercising

 jurisdiction under 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291, we affirm.

 I.    BACKGROUND & PROCEDURAL HISTORY

       A.     Munoz’s Connections to Drug Smuggling from Mexico

       Munoz is an American citizen who was born and raised in Texas. In the latter

 half of 2021, at about the age of twenty, Munoz lived with his father and another



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-2047    Document: 010110689216        Date Filed: 05/26/2022      Page: 2



 woman in Ciudad Juárez, Mexico. This woman may have been Munoz’s aunt, but the

 record is ambiguous on that point. Regardless, he knew she was a cross-border drug

 supplier, and that fentanyl was among the drugs she supplied.

       Toward the end of 2021, Munoz’s father was arrested in Mexico, and Munoz

 returned to Texas to live with his grandmother. In January 2022, however, the

 woman he had been living with in Mexico called him and asked if he would transport

 drugs for her. He agreed. On January 20 or thereabouts, Munoz and his cousin

 successfully delivered an unknown quantity of illegal drugs from Ciudad Juárez to

 Santa Fe, New Mexico. They then returned to Ciudad Juárez.

       B.     Munoz’s Arrest

       On January 27, 2022, Munoz and his cousin crossed from Ciudad Juárez into

 the United States with another load of illegal drugs in their pickup truck, again

 headed for Santa Fe. Border crossing records show this was the eighty-first time

 Munoz had entered the United States from Mexico over the preceding twelve months.

       Munoz and his cousin soon encountered a border patrol checkpoint on I-25 in

 Las Cruces. Munoz, the driver, consented to inspection, and border patrol agents

 discovered an aftermarket compartment built into the vehicle’s center console. Inside

 the compartment they found Munoz’s illegal cargo, specifically, eight bundles

 wrapped in electrical tape. The contents of one of the bundles field-tested positive

 for methamphetamine. Another bundle contained numerous pills marked “M30” that

 the agents suspected to contain fentanyl, and the agents presumed that the remaining



                                            2
Appellate Case: 22-2047     Document: 010110689216      Date Filed: 05/26/2022      Page: 3



 bundles likewise contained fentanyl pills, but they did not inspect them because

 handling fentanyl can be dangerous.

        The agents informed Munoz of his Miranda rights, which he acknowledged

 and agreed to waive. Munoz then confessed the details described above about his

 time in Mexico and his drug-transportation activities. When asked about the contents

 of the bundles discovered in his truck, he responded, “[T]hey say M30, they are

 fentanyl, I think.” Aplt. App. vol. 1 at 19 (internal quotation marks omitted).

        C.     The Criminal Complaint

        The government arrested Munoz and his cousin and filed separate criminal

 complaints against them. The criminal complaint against Munoz, dated January 31,

 charged “knowing[] and intentional[] possess[ion] with the intent to distribute

 approximately .66 kilograms (gross weight) of Methamphetamine and 10.23

 kilograms (gross weight) of Fentanyl,” in violation of 21 U.S.C. § 841(a)(1). Id. at 6.

        Munoz waived a preliminary hearing and grand-jury presentment for seventy-

 five days, to facilitate plea-bargaining.

        D.     The Pretrial Services Report

        Ahead of Munoz’s detention hearing, a probation officer prepared a pretrial

 services report. Highlights of the report included:

              An erratic employment and residence history over the previous three

               years.

              He was unemployed at the time of his arrest.

              He has no criminal record.

                                             3
Appellate Case: 22-2047    Document: 010110689216       Date Filed: 05/26/2022     Page: 4



       The probation officer recommended granting pretrial release on a $5,000

 secured bond, with Munoz’s sister acting as third-party custodian. But Munoz would

 live at his mother’s home in Brownfield, Texas, which is next door to his sister’s.

       E.       The Detention Hearing Before the Magistrate Judge

       The magistrate judge held a detention hearing on February 3. Through

 counsel, Munoz urged the magistrate judge to follow the pretrial services

 recommendation. He also emphasized that the government had yet to test any of the

 pills recovered from Munoz’s truck, so it was not clear whether the fentanyl charge

 had a solid basis. The government responded that Munoz effectively conceded

 probable cause on the fentanyl charge (and the methamphetamine charge) when he

 waived the preliminary hearing, so the court should treat the complaint’s allegations

 accordingly.

       The magistrate judge stated he could not resolve any dispute over the presence

 or amount of fentanyl, but there appeared to be no dispute that agents recovered 0.66

 kilograms of methamphetamine, as the complaint alleged. Because 0.66 kilograms is

 more than 500 grams (i.e., 0.5 kilograms), Munoz was still accused of “an offense for

 which a maximum term of imprisonment of ten years or more is prescribed in the

 Controlled Substances Act.” 18 U.S.C. § 3142(e)(3)(A); see also 21 U.S.C.

 § 841(b)(1)(A)(viii) (specifying that the punishment for possessing “500 grams or

 more of a mixture or substance containing a detectable amount of methamphetamine”

 is ten years to life). Thus, he remained under a statutory presumption “that no



                                            4
Appellate Case: 22-2047       Document: 010110689216       Date Filed: 05/26/2022     Page: 5



 condition or combination of conditions [would] reasonably assure [his] appearance

 . . . and the safety of the community.” 18 U.S.C. § 3142(e)(3).

           Regarding that presumption, Munoz argued that nothing but his recent

 residence in Mexico gave the court any reason to think he might flee, and that should

 not be enough by itself. The magistrate judge ruled, however, that Munoz had not

 rebutted the presumption. The magistrate judge further ruled that he should be

 detained due to the weight of the evidence against him; the likely length of

 incarceration if convicted; his lack of stable employment, residence, and financially

 responsible sureties; and his significant family and other ties outside the United

 States.

           F.    The District Court’s Review

           Munoz requested that the district court review the magistrate judge’s decision.

 See 18 U.S.C. § 3145(b). Ahead of the review hearing, the government submitted a

 brief stating that it had weighed the pills and other substances recovered from

 Munoz’s truck, and the final gross weight was 5.34 kilograms of fentanyl, 3.85

 kilograms of cocaine, and 0.66 kilograms of methamphetamine.

           At the hearing, Munoz pointed out that, according to the government’s

 documents, the 5.34 kilograms of fentanyl was merely the weight of the pills

 suspected to contain fentanyl, and that the government still had not confirmed the

 presence of fentanyl. Munoz again emphasized his lack of criminal history, and he

 urged the court to accept the pretrial services recommendation and release him into

 his sister’s custody on a $5,000 secured bond.

                                               5
Appellate Case: 22-2047     Document: 010110689216         Date Filed: 05/26/2022     Page: 6



        On that latter point, the government responded, among other things, that

 Munoz’s sister was only twenty-two or twenty-three years old. Munoz’s counsel

 replied with his understanding that the sister was twenty-three or twenty-four years

 old.

        The district court began its ruling by stating that it “respect[ed] [Munoz’s]

 concern that it simply isn’t clear at this point what the charge is or what the facts will

 support in terms of the charge.” Aplt. App. vol. 1 at 43. “But,” it continued,

               on the basis of the potential charge, the really significant,
               almost staggering amounts of fentanyl, cocaine, and
               methamphetamine and Mr. Munoz’s numerous trips across
               the border in the last 12 months, he has got all kinds of
               interest in and an ability to indulge in any interest that he
               might have in fleeing, so I am going to find that he is a
               flight risk.

 Id. The court further found that, “given the potential [drug quantities alleged], I am

 going to find that he is a danger to the community as well.” Id.

        This appeal followed.

 II.    STANDARD OF REVIEW

        “[W]e accept the district court’s findings of historical fact . . . unless they are

 clearly erroneous.” United States v. Cisneros, 328 F.3d 610, 613 (10th Cir. 2003).

 We review de novo the district court’s application of those facts to the law governing

 pretrial detention. Id.

 III.   ANALYSIS

        The Bail Reform Act requires pretrial detention “[i]f, after a hearing . . . , [a]

 judicial officer finds that no condition or combination of conditions will reasonably

                                              6
Appellate Case: 22-2047    Document: 010110689216        Date Filed: 05/26/2022     Page: 7



 assure the appearance of the person as required and the safety of any other person

 and the community.” 18 U.S.C. § 3142(e)(1). “The government must prove risk of

 flight by a preponderance of the evidence, and it must prove dangerousness to any

 other person or to the community by clear and convincing evidence.” Cisneros,

 328 F.3d at 616 (citations omitted).

       As noted above, the district court found—and Munoz concedes—that this case

 falls within the Bail Reform Act’s presumption that he be detained due to the

 seriousness of at least the methamphetamine charge. Thus, Munoz was required to

 produce “some evidence” that his appearance could be assured and that he would not

 be a danger to the community. United States v. Stricklin, 932 F.2d 1353, 1355

 (10th Cir. 1991).

       Munoz says he met this burden by pointing to the information in the pretrial

 services report about “his youth, clean record, and economic, social, and family

 stability.” Aplt. Mem. on Review of Detention Order (“Aplt. Mem.”) at 14. The

 magistrate judge ruled, however, that Munoz had not carried his burden. But the

 district court’s review was de novo, see Cisneros, 328 F.3d at 616 n.1, and the

 district court did not say whether it reached the same conclusion as the magistrate

 judge on this issue. Under the circumstances, we will presume the district court

 found that at least something within the pretrial services report satisfied Munoz’s

 relatively light burden, see Stricklin, 932 F.2d at 1355 (“The defendant’s burden of

 production is not heavy . . . .”), and we will review the detention decision

 accordingly.

                                            7
Appellate Case: 22-2047     Document: 010110689216        Date Filed: 05/26/2022    Page: 8



       When contemplating detention, the district court must consider “available

 information concerning”:

              (1) the nature and circumstances of the offense charged,
              including whether the offense . . . involves . . . a controlled
              substance . . . ;

              (2) the weight of the evidence against the person;

              (3) the history and characteristics of the person, including
              . . . the person’s character, physical and mental condition,
              family ties, employment, financial resources, length of
              residence in the community, community ties, past conduct,
              history relating to drug or alcohol abuse, criminal history,
              and record concerning appearance at court proceedings
              . . . ; and

              (4) the nature and seriousness of the danger to any person
              or the community that would be posed by the person’s
              release.

 18 U.S.C. § 3142(g). Also, “the [statutory] presumption [of detention, given the

 seriousness of the offense] remains a factor for consideration by the district court in

 determining whether to release or detain.” Stricklin, 932 F.2d at 1355.

       On the first two factors (nature and circumstances of the offense, and weight

 of the evidence), we reach the same conclusion as the district court. Although some

 uncertainty exists about the fentanyl quantity, Munoz’s confession and the amount of

 methamphetamine discovered in his truck show that the government has a strong case

 for proving a serious controlled substance offense—one for which the minimum

 sentence is ten years. See 21 U.S.C. § 841(b)(1)(A).

       On the third factor (Munoz’s history and characteristics), Munoz again points

 to the pretrial services report’s information about his youth, lack of a criminal record,

                                             8
Appellate Case: 22-2047    Document: 010110689216         Date Filed: 05/26/2022     Page: 9



 and supposedly stable social situation. We agree that his lack of a criminal record

 weighs in his favor (although Munoz admitted he transported drugs at least once

 before he was caught). Even so, the pretrial services report never said that his youth

 likewise weighs in his favor, nor did it say that he enjoys a stable social situation. It

 shows, rather, that he is currently unemployed and his employment and residence

 history have been erratic. The record further shows that Munoz previously lived in

 Mexico, and he crossed the border eighty-one times in the twelve months before his

 arrest—all tending to suggest an ability and incentive to flee the United States if

 released pending trial.

       On the fourth factor (the danger Munoz might pose if released), Munoz says

 the government offered no evidence. We disagree. The circumstances that led to

 Munoz’s arrest show his willingness to make up for his unemployment through drug

 trafficking, which is a community danger. See United States v. Cook, 880 F.2d 1158,

 1161 (10th Cir. 1989) (noting Congress’s intent that community safety is concerned

 with more than “danger of physical violence,” and “the risk that a defendant will

 continue to engage in drug trafficking constitutes a danger to the safety of any other

 person or the community” (internal quotation marks omitted)).

       That said, we need not reach any conclusion about Munoz’s danger to the

 community. Unmanageable flight risk, if shown by a preponderance of the evidence,

 is enough to justify detention. See United States v. Fortna, 769 F.2d 243, 249

 (5th Cir. 1985) (“[L]ack of reasonable assurance of either the defendant’s appearance

 or the safety of others or the community is sufficient [to justify pretrial detention];

                                             9
Appellate Case: 22-2047     Document: 010110689216        Date Filed: 05/26/2022      Page: 10



  both are not required.”). Having thoroughly examined the record, we agree with the

  district court that the preponderance of the evidence establishes a flight risk.

        According to Munoz, however, the district court “did not properly consider . . .

  whether there are conditions of release that could assure [his] appearance.” Aplt.

  Mem. at 12. The district court ruled that “no condition or combination of conditions

  will assure the Defendant’s appearance in court.” Aplt. App. vol. 1 at 25. We

  recognize, however, that the district court said nothing specifically about the proposal

  that Munoz post a $5,000 bond and live with his mother, although in the custody of a

  sister next door (who is between two and four years older than him). The court

  nonetheless stated that it read the pretrial services report, which proposed this

  arrangement. See id. at 30. The parties also argued about the proposal at the

  detention hearing. The district court’s finding that “no condition or combination of

  conditions will assure the Defendant’s appearance in court,” id. at 25, necessarily

  implies it rejected the proposal and we see no fault in its lack of further explanation,

  given the strength of the flight-risk evidence and the proposal’s unusual nature.1

        We accordingly hold that the government carried its burden to show by a

  preponderance of the evidence that “no condition or combination of conditions will

  reasonably assure [Munoz’s] appearance,” 18 U.S.C. § 3142(e)(1).




        1
          To the extent Munoz means to argue that the district court should have sua
  sponte considered different arrangements (i.e., ones no party had proposed), he cites
  no authority that the statute requires as much.
                                             10
Appellate Case: 22-2047    Document: 010110689216        Date Filed: 05/26/2022    Page: 11



  IV.   CONCLUSION

        We affirm the district court’s detention order. We also grant Munoz’s

  unopposed motion to seal volume two of his appendix, which contains the pretrial

  services report. In this order and judgment, we have limited our discussion of the

  pretrial services report to information that is also contained in unsealed documents.


                                             Entered for the Court
                                             Per Curiam




                                            11